 

EXHIBIT 10.4

 

NEITHER THESE SECURITIES NOR THE SECURITIES ISSUABLE UPON CONVERSION HEREOF HAVE
BEEN REGISTERED WITH THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE OR UNDER THE SECURITIES ACT OF 1933, AS
AMENDED. THE SECURITIES ARE RESTRICTED AND MAY NOT BE OFFERED, RESOLD, PLEDGED
OR TRANSFERRED EXCEPT AS PERMITTED UNDER THE ACT PURSUANT TO REGISTRATION
REQUIREMENTS THEREOF OR EXEMPTION THEREFROM.

 

$70,000.00

 

EVENTURE INTERACTIVE, INC.

 

CONVERTIBLE DEBENTURE DUE MAY 12, 2018

 

Date of Issuance: May 12, 2015

 

FOR VALUE RECEIVED, EVENTURE INTERACTIVE, INC., a corporation organized and
existing under the laws of the State of Nevada (the “Company”), hereby promises
to pay to PEAK ONE OPPORTUNITY FUND, L.P., having its address at 333 South
Hibiscus Drive, Miami Beach, FL 33139, or its assigns (the “Holder” and together
with the other holders of Debentures issued pursuant to the Securities Purchase
Agreement (as defined below), the “Holders”), the principal sum of Seventy
Thousand and 00/100 Dollars ($70,000.00) (the “Principal Amount”) on May 12,
2018 (the “Maturity Date”). The Company has the option to redeem this Debenture
prior to the Maturity Date pursuant to Section 2(b). All unpaid principal due
and payable on the Maturity Date shall be paid in the form of Common Stock of
the Company, par value $0.001 per share (“Common Stock”) pursuant to Section 3.
The Holder has the option to cause any outstanding principal and accrued
interest, if any, on this Debenture to be converted into Common Stock at any
time prior to the Redemption Date (as defined below) or the Maturity Date
pursuant to Section 2(a).

 

This Debenture is the Debenture referred to in the Securities Purchase Agreement
(the “Securities Purchase Agreement”) dated May 12, 2015, between the Company
and the Holder. Capitalized terms used but not defined herein shall have the
meanings set forth in the Securities Purchase Agreement. This Debenture is
subject to the provisions of the Securities Purchase Agreement and further is
subject to the following additional provisions:

 

1.          This Debenture has been issued subject to investment representations
of the original purchaser hereof and may be transferred or exchanged only in
compliance with the Securities Act and other applicable state and foreign
securities laws. The Holder may transfer or assign this Debenture (or any part
thereof) without the prior consent of the Company, and the Company shall
cooperate with any such transfer. In the event of any proposed transfer of this
Debenture, the Company may require, prior to issuance of a new Debenture in the
name of such other Person, that it receive reasonable transfer documentation
including legal opinions that the issuance of the Debenture in such other name
does not and will not cause a violation of the Securities Act or any applicable
state or foreign securities laws or is exempt from the registration requirements
of the Securities Act. Prior to due presentment for transfer of this Debenture
to which the Company has consented, the Company and any agent of the Company may
treat the Person in whose name this Debenture is duly registered on the
Company's books and records of outstanding debt securities and obligations
(“Debenture Register”) as the owner hereof for the purpose of receiving payment
as herein provided and for all other purposes, whether or not this Debenture be
overdue, and neither the Company nor any such agent shall be affected by notice
to the contrary.

 

2.          Conversion at Holder’s Option; Redemption at Company’s Option.

 

a.   The Holder is entitled to, at any time or from time to time, convert the
Conversion Amount into shares of Common Stock, at a conversion price for each
share of Common Stock (the “Conversion Price”) equal to Sixty percent (60%) of
the lowest closing bid price (as reported by Bloomberg LP) of Common Stock for
the twenty (20) trading days immediately preceding the date of conversion of the
Debentures (subject to equitable adjustments resulting from any stock splits,
stock dividends, recapitalizations or similar events). The Company shall issue
irrevocable instructions to its transfer agent regarding conversions.
Notwithstanding the foregoing, the Holder shall not be entitled to convert any
part of this Debenture as to which the Company has previously issued to the
Holder a Redemption Notice in accordance with Section 2(b). The Conversion Price
will be adjusted as provided in Section 6. For purposes of this Debenture, the
following terms have the meanings indicated below:

 

 

 

 

(i)          “Conversion Amount” shall mean the sum of (A) all or any portion of
the outstanding principal amount of this Debenture, as designated by the Holder
upon exercise of its right of conversion plus (B) any interest, pursuant to
Section 10 or otherwise, that has accrued on the portion of the principal amount
that has been designated for payment pursuant to (A).

 

(ii)         “Market Price of the Common Stock” means (x) the closing bid price
of the Common Stock for the period indicated in the relevant provision hereof
(unless a different relevant period is specified in the relevant provision), as
reported by Bloomberg, LP or, if not so reported, as reported on the OTCQB,
OTCQX or OTC Pink or (y) if the Common Stock is listed on a stock exchange, the
closing price on such exchange, as reported by Bloomberg LP.

 

(iii)        “Trading Day” shall mean any day on which the New York Stock
Exchange is open for business.

 

Conversion shall be effectuated by delivering by facsimile or other delivery to
the Transfer Agent of the completed form of conversion notice attached hereto as
Annex A, executed by the Holder of the Debenture evidencing such Holder's
intention to convert this Debenture or a specified portion hereof. No fractional
shares of Common Stock or scrip representing fractions of shares will be issued
on conversion, but the number of shares issuable shall be rounded to the nearest
whole share. The date on which notice of conversion is given (the “Conversion
Date”) shall be deemed to be the date on which the Transfer Agent receives by
fax or by email or by mail the conversion notice (“Notice of Conversion”),
substantially in the form annexed hereto as Annex A, duly executed, to the
Transfer Agent. Delivery of the Notice of Conversion shall be accepted by the
Transfer Agent by email at yoel@vstocktransfer.com (or such other contact email
as may be designated by the Transfer Agent). Certificates representing Common
Stock upon conversion must be delivered within two (2) business days from the
date of delivery of the Notice of Conversion. For the avoidance of doubt,
delivery of Common Stock issued upon conversion by DWAC shall constitute
delivery for purposes hereof.

 

Notwithstanding the foregoing, unless the Holder delivers to the Company written
notice at least sixty-one (61) days prior to the effective date of such notice
that the provisions of this paragraph (the “Limitation on Ownership”) shall not
apply to such Holder, in no event shall a holder of Debentures have the right to
convert Debentures into, nor shall the Company issue to such Holder, shares of
Common Stock to the extent that such conversion would result in the Holder and
its affiliates together beneficially owning more than 4.99% of the then issued
and outstanding shares of Common Stock. For purposes hereof, beneficial
ownership shall be determined in accordance with Section 13(d) of the Exchange
Act and Regulation 13D-G under the Exchange Act.

 

b.           So long as no Event of Default (as defined in Section 10) shall
have occurred and be continuing, the Company may at its option call for
redemption all or part of the Debentures, with the exception of any portion
thereof which is the subject of a previously-delivered Notice of Conversion,
prior to the Maturity Date, as follows:

 

(i)          The Debentures called for redemption shall be redeemable, upon not
more than two (2) days written notice, for an amount (the “Redemption Price”)
equal to: (i) if the Redemption Date (as defined below) is ninety (90) days or
less from the date of issuance of this Debenture, one hundred percent (100%) of
the sum of the Principal Amount so redeemed (plus accrued interest, if any);
(ii) if the Redemption Date is greater than or equal to ninety one (91) days
from the date of issuance of this Debenture and less than or equal to one
hundred twenty (120) days from the date of issuance of this Debenture, One
Hundred Ten percent (110%) of the sum of the Principal Amount so redeemed (plus
accrued interest, if any); (iii) if the Redemption Date is greater than or equal
to one hundred twenty one (121) days from the date of issuance of this Debenture
and less than or equal to one hundred fifty (150) days from the date of issuance
of this Debenture, One Hundred Twenty percent (120%) of the sum of the Principal
Amount so redeemed; (iv) if the Redemption Date is greater than or equal to one
hundred fifty one (151) days from the date of issuance of this Debenture and
less than or equal to one hundred eighty (180) days from the date of issuance of
this Debenture, One Hundred Twenty Five percent (125%) of the sum of the
Principal Amount so redeemed (plus accrued interest, if any); and (v) if the
Redemption Date is greater than or equal to one hundred eighty one (181) days
from the date of issuance of this Debenture, one hundred thirty percent (130%)
of the sum of the Principal Amount so redeemed (plus accrued interest, if any).
The date upon which the Debentures are redeemed and paid shall be referred to as
the “Redemption Date” (and, in the case of multiple redemptions of less than the
entire outstanding Principal Amount, each such date shall be a Redemption Date
with respect to the corresponding redemption).

 

2

 

 

(ii)         If fewer than all outstanding Debentures are to be redeemed and are
held by different investors, then all Debentures shall be partially redeemed on
a pro rata basis.

 

(iii)        Prior to the Redemption Date, the Company shall deposit into escrow
an amount sufficient for the payment of the aggregate Redemption Price of the
Debentures being called for redemption and shall make such funds available on
and after the Redemption Date for payment to the Holders who present their
Debentures and otherwise comply with the Company’s instructions contained in the
Redemption Notice (as defined below).

 

(iv)        On the Redemption Date, the Company shall cause the Holders whose
Debentures have been presented for redemption to be issued payment of the
Redemption Price. In the case of a partial redemption, the Company shall also
issue new Debentures to the Holders for the principal amount remaining
outstanding after the Redemption Date promptly after the Holders’ presentation
of the Debentures called for redemption.

 

(v)         To effect a redemption the Company shall provide a written notice to
the Holder(s) not more than two (2) days prior to the Redemption Date (the
“Redemption Notice”), setting forth the following:

 



1.the Redemption Date;

 

2.the Redemption Price;

 

3.the aggregate principal amount of the Debentures being called for redemption;

 



4.a statement instructing the Holders to surrender their Debentures for
redemption and payment of the Redemption Price, including the name and address
of the Company or, if applicable, the paying agent of the Company, where
Debentures are to be surrendered for redemption;





 

5.a statement advising the Holders that the Debentures (or, in the case of a
partial redemption, that portion of the Principal Amount being called for
redemption) as of the Redemption Date will cease to be convertible into Common
Stock as of the Redemption Date; and

 

3

 



 

6.in the case of a partial redemption, a statement advising the Holders that
after the Redemption Date a substitute Debenture will be issued by the Company
after deduction the portion thereof called for redemption, at no cost to the
Holder, if the Holder so requests.





 

Notwithstanding the foregoing, in the event the Company issues a Redemption
Notice but fails to fund the redemption on the Redemption Date, then such
Redemption Notice shall be null and void, and (i) the Holder(s) shall be
entitled to convert the Debentures previously the subject of the Redemption
Notice, and (ii) the Company may not redeem such Debentures for at least thirty
(30) days following the intended Redemption Date that was voided, and the
Company shall be required to pay to the Holder(s) or fund into escrow the
Redemption Price simultaneously with the issuance of a Redemption Notice in
connection with any subsequent redemption pursued by the Company.

 

3.          Unless demand has otherwise been made by the Holder in writing for
payment in cash as provided hereunder, and so long as no Event of Default shall
exist (whether or not notice thereof has been delivered by the Holder to the
Company), any Debentures not previously tendered to the Company for conversion
as of the Maturity Date shall be deemed to have been surrendered for conversion,
without further action of any kind by the Company or any of its agents,
employees or representatives, as of the Maturity Date at the Conversion Price
applicable on the Maturity Date (“Mandatory Conversion”).

 

4.          No provision of this Debenture shall alter or impair the obligation
of the Company, which is absolute and unconditional to convert this Debenture
into Common Stock, at the time, place, and rate herein prescribed. This
Debenture is a direct obligation of the Company.

 

5.          If the Company (a) merges or consolidates with another corporation
or business entity and the Company is not the surviving entity or (b) sells or
transfers all or substantially all of its assets to another Person and the
holders of the Common Stock are entitled to receive stock, securities or
property in respect of or in exchange for Common Stock, then as a condition of
such merger, consolidation, sale or transfer, the Company and any such
successor, purchaser or transferee will agree that this Debenture may thereafter
be converted on the terms and subject to the conditions set forth above into the
kind and amount of stock, securities or property receivable upon such merger,
consolidation, sale or transfer by a holder of the number of shares of Common
Stock into which this Debenture might have been converted immediately before
such merger, consolidation, sale or transfer, subject to adjustments which shall
be as nearly equivalent as may be practicable. In the event of any (i) proposed
merger or consolidation where the Company is not the surviving entity or (ii)
sale or transfer of all or substantially all of the assets of the Company (in
either such case, a “Sale”), the Holder shall have the right to convert by
delivering a Notice of Conversion to the Company within fifteen (15) days of
receipt of notice of such Sale from the Company.

 

6.          If, at any time while any portion of this Debenture remains
outstanding, the Company effectuates a stock split or reverse stock split of its
Common Stock or issues a dividend on its Common Stock consisting of shares of
Common Stock or otherwise recapitalizes its Common Stock, the Conversion Price
shall be equitably adjusted to reflect such action. By way of illustration, and
not in limitation, of the foregoing (i) if the Company effectuates a 2:1 split
of its Common Stock, thereafter, with respect to any conversion for which the
Company issues the shares after the record date of such split, the Conversion
Price shall be deemed to be one-half of what it had been calculated to be
immediately prior to such split; (ii) if the Company effectuates a 1:10 reverse
split of its Common Stock, thereafter, with respect to any conversion for which
the Company issues the shares after the record date of such reverse split, the
Conversion Price shall be deemed to be the amount of such Conversion Price
calculated immediately prior to the record date multiplied by 10; and (iii) if
the Company declares a stock dividend of one share of Common Stock for every 10
shares outstanding, thereafter, with respect to any conversion for which the
Company issues the shares after the record date of such dividend, the Conversion
Price shall be deemed to be the amount of such Conversion Price calculated
immediately prior to such record date multiplied by a fraction, of which the
numerator is the number of shares for which a dividend share will be issued and
the denominator is such number of shares plus the dividend share(s) issuable or
issued thereon.

 

4

 

 

7.          All payments contemplated hereby to be made “in cash” shall be made
by wire transfer of immediately available funds in such coin or currency of the
United States of America as at the time of payment is legal tender for payment
of public and private debts. All payments of cash and each delivery of shares of
Common Stock issuable to the Holder as contemplated hereby shall be made to the
Holder to an account designated by the Holder to the Company and if the Holder
has not designated any such accounts at the address last appearing on the
Debenture Register of the Company as designated in writing by the Holder from
time to time; except that the Holder may designate, by notice to the Company, a
different delivery address for any one or more specific payments or deliveries.

 

8.          The Holder of the Debenture, by acceptance hereof, agrees that this
Debenture is being acquired for investment and that such Holder will not offer,
sell or otherwise dispose of this Debenture or the Shares of Common Stock
issuable upon conversion thereof except in compliance with the terms of the
Securities Purchase Agreement and under circumstances which will not result in a
violation of the Securities Act or any applicable state Blue Sky or foreign laws
or similar laws relating to the sale of securities.

 

9.          This Debenture shall be governed by and construed in accordance with
the laws of the State of Nevada. Each of the parties consents to the exclusive
jurisdiction and venue of the state and/or federal courts located in Miami-Dade
County, Florida in connection with any dispute arising under this Agreement.
This provision is intended to be a “mandatory” forum selection clause and
governed by and interpreted consistent with Florida law. Each of the parties
hereby consents to the exclusive jurisdiction and venue of any state or federal
court having its situs in said county, and each waives any objection based on
forum non conveniens. To the extent determined by such court, the Company shall
reimburse the Holder for any reasonable legal fees and disbursements incurred by
the Holder in enforcement of or protection of any of its rights under this
Debenture or the Securities Purchase Agreement.

 

10.         The following shall constitute an “Event of Default”:

 

a.     The Company fails in the payment of principal or interest (to the extent
that interest is imposed under this Section 10) on this Debenture as required to
be paid in cash hereunder, and payment shall not have been made for a period of
five (5) business days following the payment due date; or

 

b.     Any of the representations or warranties made by the Company herein, in
the Securities Purchase Agreement between the Company and the Buyer therein, or
in any certificate or financial or other written statements heretofore or
hereafter furnished by the Company to in connection with the execution and
delivery of this Debenture, the Securities Purchase Agreement shall be false or
misleading (including without limitation by way of the misstatement of a
material fact or the omission of a material fact) in any material respect at the
time made (as to which no cure period shall apply); or

 

c.     The Company fails to remain listed on OTCQB or a more senior stock
exchange any time from the date hereof to the Maturity Date for a period in
excess of five (5) trading days.

 

d.      The Company (i) fails to timely file required SEC reports when due,
becomes, is deemed to be or asserts that it is a “shell company” at any time for
purposes of the 1933 Act, and Rule 144 promulgated thereunder or otherwise takes
any action, or refrains from taking any action, the result of which makes Rule
144 under the 1933 unavailable to the Buyer for the sale of their Securities,
(ii) fails to issue shares of Common Stock to the Holder or to cause its
Transfer Agent to issue shares of Common Stock upon exercise by the Holder of
the conversion rights of the Holder in accordance with the terms of this
Debenture, (iii) fails to transfer or to cause its Transfer Agent to transfer
any certificate for shares of Common Stock issued to the Holder upon conversion
of this Debenture as and when required by this Debenture and such transfer is
otherwise lawful or (iv) fails to remove any restrictive legend or to cause its
Transfer Agent to transfer any certificate or any shares of Common Stock issued
to the Holder upon conversion of this Debenture as and when required by this
Debenture and such legend removal is otherwise lawful (no cure period shall
apply in the case of clauses (i) through (iv) above, inclusive); or

 

5

 

 

e.      The Company shall fail to perform or observe, in any material respect
(i) any other covenant, term, provision, condition, agreement or obligation of
the Debenture, provided that, other than in the case of such failure under
Section 5 hereof, as to which no cure period shall apply, such failure shall
continue uncured for a period of thirty (30) days after written notice from the
holder of such failure, or (ii) any covenant, term, provision, condition,
agreement or obligation of the Company under the Securities Purchase Agreement
and such failure shall continue uncured for a period of either (a) three (3)
days after the occurrence of the Company’s failure under Section 4(d), (e)
(except as described in Section 10(c) hereof, as to which Section 10(c) hereof
shall control), (f), (g) or (h) of the Securities Purchase Agreement, or (b)
thirty (30) days after the occurrence of the Company’s failure under any other
provision of the Securities Purchase Agreement; or

 

f.      The Company shall (1) admit in writing its inability to pay its debts
generally as they mature; (2) make an assignment for the benefit of creditors or
commence proceedings for its dissolution; or (3) apply for or consent to the
appointment of a trustee, liquidator or receiver for its or for a substantial
part of its property or business; or

 

g.     A trustee, liquidator or receiver shall be appointed for the Company or
for a substantial part of its property or business without its consent and shall
not be discharged within sixty (60) days after such appointment; or

 

h.     Any governmental agency or any court of competent jurisdiction at the
instance of any governmental agency shall assume custody or control of the whole
or any substantial portion of the properties or assets of the Company and shall
not be dismissed within sixty (60) days thereafter; or

 

i.      Any money judgment, writ or warrant of attachment, or similar process
(including an arbitral determination), in excess of Fifty Thousand Dollars
($50,000) in the aggregate shall be entered or filed against the Company or any
of its properties or other assets; or

 

j.      The occurrence of an event of default under the terms of any
indebtedness of the Company or any subsidiary (including but not limited to any
Subsidiary) of the Company in the aggregate amount of $50,000 or more which is
not waived by the creditors under such indebtedness (as to which no cure period
shall apply); or

 

k.     Bankruptcy, reorganization, insolvency or liquidation proceedings or
other proceedings for relief under any bankruptcy law or any law for the relief
of debtors shall be instituted by or against the Company and, if instituted
against the Company, shall not be dismissed within sixty (60) days after such
institution or the Company shall by any action or answer approve of, consent to,
or acquiesce in any such proceedings or admit the material allegations of, or
default in answering a petition filed in any such proceeding; or

 

l.      The issuance of an order, ruling, finding or similar adverse
determination by the Securities and Exchange Commission, the Secretary of State
of the State of Nevada, the National Association of Securities Dealers, Inc. or
any other securities regulatory body (whether in the United States, Canada or
elsewhere) having proper jurisdiction that the Company and/or any of its past or
present directors or officers have committed a material violation of applicable
securities laws or regulations; or

 

m.    The Company shall have its Common Stock suspended or delisted from a
national securities exchange or an electronic quotation service such as the
OTCQB, OTCQX for a period in excess of five (5) trading days;

 

n.    Any of the following shall occur and be continuing: (i) a breach or
default under (a) any agreement identified by the Company in its SEC Filings as
a material agreement or (b) any note or other form of indebtedness in favor of
the Company (collectively, the “Material Agreements”), irrespective of whether
such breach or default was waived, and (ii) any other event, circumstance or
combination thereof shall have occurred which, singly or when taken as a whole,
results in a Material Adverse Effect;

 

6

 

 

o.     The determination in good faith by the Holder that a material adverse
change has occurred in the financial condition or operations of the Company or
any of its subsidiaries which change could have a Material Adverse Effect on the
prospect for the Company to fully and punctually realize the full benefits
conferred on the Holder by this Agreement, or the prospect of repayment of all
Obligations.

 

p.     The determination in good faith by Holder that the prospect for payment
or performance of any of the Obligations is impaired for any reason.

 

Then, or at any time thereafter, the Company shall immediately give written
notice of the occurrence of such Event of Default to the Holders of all
Debentures then outstanding, and in each and every such case, unless such Event
of Default shall have been waived in writing by a majority in interest of the
Holders of the Debentures (which waiver shall not be deemed to be a waiver of
any subsequent default), then at the option of a majority in interest of the
Holders and in the discretion of a majority in interest of the Holders, (i)
pursue remedies against the Company in accordance with the Holder’s rights in
the Collateral, (ii) the interest rate applicable to the Debentures shall be
increased to the lesser of eighteen percent (18%) per annum and the maximum
interest rate allowable under applicable law, and (iii) the Holder may at its
option and discretion declare this Debenture, together with all accrued and
unpaid interest thereon, in an amount equal to one hundred forty percent (140%)
of the Principal Amount plus accrued and unpaid interest (the “Acceleration
Amount”), to be immediately due and payable, without presentment, demand,
protest or notice of any kinds, all of which are hereby expressly waived,
anything herein or in any note or other instruments contained to the contrary
notwithstanding. At its option, a Holder may elect to convert the Debenture
pursuant to Section 2 notwithstanding the prior declaration of a default and
acceleration, in the sole discretion of such Holder. A majority in interest of
the Holders may immediately enforce any and all of the Holder's rights and
remedies provided herein or any other rights or remedies afforded by law.
Notwithstanding the foregoing, in the case of a default under Section 10(c), the
Holder of the Debenture sought to be converted, transferred or de-legended, as
the case may be, acting singly, shall have the sole and absolute discretion to
increase the applicable interest rate on the Debentures held by such Holder
and/or to declare the Debenture(s) held by such Holder to be immediately due and
payable. The Company expressly acknowledges and agrees that the Acceleration
Amount as so increased in the event of a default is reasonable and appropriate
due to the inability to define the financial hardship that the Company’s default
would impose on the Holders.

 

11.         Nothing contained in this Debenture shall be construed as conferring
upon the Holder the right to vote or to receive dividends or to consent or
receive notice as a shareholder in respect of any meeting of shareholders or any
rights whatsoever as a shareholder of the Company, unless and to the extent
converted in accordance with the terms hereof.

 

12.         This Debenture may be amended only by the written consent of the
parties hereto. Notwithstanding the foregoing, the principal amount of this
Debenture shall automatically be reduced by any and all Conversion Amounts (to
the extent that the same relate to principal hereof). In the absence of manifest
error, the outstanding principal amount of the Debenture on the Company’s book
and records shall be the correct amount.

 

13.         No waivers or consents in regard to any provision of this Debenture
may be given other than by an instrument in writing signed by the Holder.

 

[Signature Page Follows]

 

7

 

 

IN WITNESS WHEREOF, the Company has caused this Debenture to be duly executed by
an officer thereunto duly authorized as of the date of issuance set forth above.

 



  EVENTURE INTERACTIVE, INC.         By: /s/ Gannon Giguiere   Name: Gannon
Giguiere   Title: President, Secretary and Chairman of the Board of Directors





 

8



